PER CURIAM.
The appellant challenges a restitution order which was entered pursuant to section 775.089, Florida Statutes, upon evidence as to the value of some items, and the purchase price of others. Although market value is not the exclusive standard for restitution, it is the appropriate measure in the absence of circumstances warranting a different approach. See, e.g., State v. Hawthorne, 573 So.2d 330 (Fla.1991); Hagan v. State, 746 So.2d 1241 (Fla. 1st DCA 1999); see also Thompson v. State, 68 So.3d 425 (Fla. 4th DCA 2011). Because restitution was not predicated on such circumstances in the present case, the restitution order is reversed as to those amounts which were based on purchase price ($450 for a camera, $400 for a handgun and holster and bullets, $499 for a laptop computer) rather than market value. The appealed order is therefore affirmed in part, and reversed in part, and the case is remanded.
DAVIS, CLARK, and MARSTILLER, JJ., concur.